In a negligence action to recover damages for personal injuries, which action was settled in court for the sum of $85,000, $10,000 of which was to be paid by the third-party defendant Wilcox Construction Company *629(hereinafter Wilcox), Wilcox appeals from an order and judgment of the Supreme Court, Nassau County (McCaffrey, J.), entered December 2, 1985, which grants the plaintiff’s motion to enforce the settlement stipulation between the plaintiff and Wilcox and grants the plaintiff judgment against Wilcox in the sum of $10,000 plus costs and disbursements. The appeal brings up for review so much of a subsequent order of the same court dated April 10, 1986, as, upon reargument, adhered to the original determination (see, CPLR 5517).
Ordered that the appeal from the order and judgment entered December 2, 1985, is dismissed, as that order and judgment was superseded by the order dated April 10, 1986, made upon reargument, and it is further,
Ordered that the order dated April 10, 1986, is affirmed insofar as reviewed, for the reasons stated therein by Justice McCaffrey; and it is further,
Ordered that the plaintiff is awarded one bill of costs. Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.